Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


In the Interest of J.J. and L.J., Children             Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-22-00016-CV                                     20C1329-102).       Opinion delivered by
                                                       Justice van Cleef, Chief Justice Morriss and
                                                       Justice Stevens participating.

        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                       RENDERED JUNE 2, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk